Case 1:18-cv-08797-VSB Document 27-1 Filed 06/17/19 Page 1of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARIA L MORENO, individually and on behalf of
others similarly situated,

18-cv-08797
Plaintiff,
-against- SETTLEMENT AGREEMENT AND
RELEASE

89 MONTCLAIR CLEANERS INC. (D/B/A 89
MONTCLAIR CLEANERS) AND, HYUN C KIM,

 

Defendants.

This Settlement Agreement and Release of Claims (“Agreement”) is entered into by and
among Plaintiff Maria L Moreno (“Plaintiff Moreno”) on the one hand, 89 Montclair Cleaners Inc.
(d/b/a 89 Montclair Cleaners), (“Defendant Corporation”) and Hyun C Kim, (“Individual
Defendant’), (collectively, “Defendants”), on the other hand.

WHEREAS, Plaintiff Moreno alleges that she worked for Defendants as an employee; and

WHEREAS, a dispute has arisen regarding Plaintiff Moreno’s alleged employment and the
terms thereof, which dispute has resulted in the filing of an action in the United States District
Court for the Southern District of New York, Civil Action No: 18-cv-08797 (hereinafter “the

Litigation”), alleging, among other things, a violation of federal and state wage and hour and
overtime laws;

WHEREAS, Defendants deny any violation of federal and state wage and hour and
overtime laws; and

WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein

contained and other good and valuable consideration, receipt of which is hereby acknowledged,
it is hereby agreed as follows:

1. Payment: Defendants shall pay or cause to be paid to Plaintiff Moreno, subject to the terms and
conditions of this Agreement, and as full, complete, and final settlement and final satisfaction
of any and all claims or potential claims Plaintiff Moreno may have against Defendants
through the Effective Date of this Agreement, including all counsel fees and costs incurred by
Plaintiff Moreno, the gross sum of Twenty Thousand Dollars and No Cents ($20,000.00) (the

1231196.1
Case 1:18-cv-08797-VSB Document 27-1 Filed 06/17/19 Page 2 of 11

"Settlement Amount") to be paid to Plaintiff Moreno’s attorneys in Eight (“8”) installments, as

follows:

a)

b)

d)

Installment One: A post-dated check in the amount of One Thousand Six Hundred
Sixty-Six Dollars and Sixty Seven Cents ($1,666.67) made payable to “Plaintiff Maria
L Moreno” and another post-dated check in the amount of Eight Hundred Thirty
Three Dollars and Thirty Three Cents ($833.33) made payable to "Michael A.
Faillace, Esq., as Attorney for Plaintiff Moreno", for immediate deposit Thirty Days
(30) after court approval of the settlement agreement, delivered to Plaintiff
Moreno’s counsel.

Installment Two: A post-dated check in the amount of One Thousand Six Hundred
Sixty-Six Dollars and Sixty Seven Cents ($1,666.67) made payable to “Plaintiff Maria
L Moreno” and another post-dated check in the amount of Eight Hundred Thirty
Three Dollars and Thirty Three Cents ($833.33)made payable to “Michael A.
Faillace, Esq., as Attorney for Plaintiff Moreno", for immediate deposit Sixty Days
(60) after court approval of the settlement agreement, delivered to Plaintiff
Moreno’s counsel.

Installment Three: A post-dated check in the amount of One Thousand Six Hundred
Sixty-Six Dollars and Sixty Seven Cents ($1,666.67) made payable to “Plaintiff Maria
L Moreno” and another post-dated check In the amount of Eight Hundred Thirty
Three Dollars and Thirty Three Cents ($833.33) made payable to "Michael A.
Faillace, Esq., as Attorney for Plaintiff Moreno", for immediate deposit Ninety
Days (90) after court approval of the settlement agreement, delivered to Plaintiff
Moreno’s counsel.

Installment Four: A post-dated check in the amount of One Thousand Six Hundred
Sixty-Six Dollars and Sixty Seven Cents ($1,666.67) made payable to “Plaintiff Maria
L Moreno” and another post-dated check in the amount of Eight Hundred Thirty
Three Dollars and Thirty Three Cents ($833.33) made payable to "Michael A.
Faillace, Esq., as Attorney for Plaintiff Moreno", for immediate deposit One
Hundred and Twenty Days (120) after court approval of the settlement
agreement, delivered to Plaintiff Moreno’s counsel.

Installment Five: A post-dated check in the amount of One Thousand Six Hundred
Sixty-Six Dollars and Sixty Seven Cents ($1,666.67) made payable to “Plaintiff Maria
L Moreno” and another post-dated check in the amount of Eight Hundred Thirty
Three Dollars and Thirty Three Cents ($833.33)made payable to "Michael A.
Faillace, Esq., as Attorney for Plaintiff Moreno", for immediate deposit One
Hundred and Fifty Days (150) after court approval of the settlement agreement,
delivered to Plaintiff Moreno’s counsel.

Installment Six: A post-dated check in the amount of One Thousand Six Hundred Sixty-
Six Dollars and Sixty Seven Cents ($1,666.67) made payable to “Plaintiff Maria L
Case 1:18-cv-08797-VSB Document 27-1 Filed 06/17/19 Page 3 of 11

Moreno” and another post-dated check in the amount of Eight Hundred Thirty
Three Dollars and Thirty Three Cents ($833.33)made payable to “Michael A.
Faillace, Esq., as Attorney for Plaintiff Moreno", for immediate deposit One
Hundred and Eighty Days (180) after court approval of the settlement agreement,
delivered to Plaintiff Moreno’s counsel.

g) Installment Seven: A post-dated check in the amount of One Thousand Six Hundred
Sixty-Six Dollars and Sixty Seven Cents ($1,666.67) made payable to “Plaintiff Maria
L Moreno” and another post-dated check in the amount of Eight Hundred Thirty
Three Dollars and Thirty Three Cents ($833.33)made payable to "Michael A.
Faillace, Esq., as Attorney for Plaintiff Moreno", for immediate deposit Two
Hundred and Ten Days (210) after court approval of the settlement agreement,
delivered to Plaintiff Moreno’s counsel.

h) Installment Eight: A post-dated check in the amount of One Thousand Six Hundred
Sixty-Six Dollars and Sixty Seven Cents ($1,666.67) made payable to “Plaintiff Maria
L Moreno” and another post-dated check in the amount of Eight Hundred Thirty
Three Dollars and Thirty Three Cents ($833.33)made payable to "Michael A.
Faillace, Esq., as Attorney for Plaintiff Moreno", for immediate deposit Two
Hundred and Forty Days (240) after court approval of the settlement agreement,
delivered to Plaintiff Moreno’s counsel.

Within 30 days of this Agreement being approved by the Court, all of the post-dated checks/payments
set forth above shall be delivered to the office of Michael Faillace & Associates, P.C. to the attention of
Michael Faillace, Esq., 60 East 42nd Street, Suite 4510, New York, NY 10165. Failure to deliver said

checks shall constitute a default under the Agreement. Both Plaintiff and Michael Faillace & Associates
shall provide Defendants with signed 1099 forms.

Concurrently with the execution of this Agreement, Defendants 89 Montclair Cleaners Inc. (d/b/a
89 Montclair Cleaners} and Hyun C Kim shall each execute and deliver to Plaintiff Moreno’s
counsel confessions of judgment (“Confessions of Judgment”) in the form annexed hereto as
Exhibits respectively. The Parties hereby acknowledge and agree that the Confessions of
Judgments will be held in escrow by Plaintiff Moreno’s hereby irrevocably and unconditionally
releases counsel, and will not be entered and/or filed at any time other than (i) in the event that
the Defendants fail to make any of the installment payments as set forth above, i.e., one of the
postdated checks fails to clear Moreno’s counsel’s escrow account, or Defendants fail to deliver
the payments to Moreno’s counsel within five days of the Court approving the Agreement, and
(ii) Defendants fail to cure such default within ten (10) days of receipt of written notice (to be
delivered to Defendants by first class mail via their counsel, Diane H Lee, Esq., at 16 W. 32nd

street, Suite 305, New York, NY 10001. Any such Notice of Default shall be deemed received five
(5) days after it is mailed.

2. Release and Covenant Not To Sue: Plaintiff Moreno hereby irrevocably and unconditionally
releases from and forever discharges and covenant not to sue Defendants, and for each of
them, their heirs, successors, assigns, affiliates, parent organizations, subsidiaries, directors,
Case 1:18-cv-08797-VSB Document 27-1 Filed 06/17/19 Page 4 of 11

owners, shareholders, members, agents, attorneys, legal representatives and managers any
and all charges, complaints, claims, causes of action, suits, debts, liens, contracts, rights,
demands, controversies, losses, costs and or expenses, including legal fees and any other
liabilities of any kind or nature whatsoever, known or unknown, suspected or unsuspected,
whether fixed or contingent (hereinafter referred to as “claim” or “claims”) which each
Plaintiff Moreno at any time has, had, claims or claimed to have against Defendants relating
specifically to the claims in the Litigation that have occurred as of the Effective Date of this
Agreement. Similarly, Defendants release and discharge Plaintiff Moreno from any and all
known claims, and liabilities of any kind that they have, had or claimed to have against
Plaintiff Moreno relating specifically to the claims in the Litigation that have occurred as of
the Effective Date of this Agreement.

. No Admission of Wrongdoing: This Agreement and compliance with this Agreement shall not
be construed as an admission by Defendants of any liability whatsoever, or of any violation
of any statute, regulation, duty, contract, right or order.

. Modification of the Agreement: This Agreement may not be changed unless the changes are
in writing and signed by a proper representative of Plaintiff Moreno and Defendants.

. Acknowledgments: Plaintiff Moreno and Defendants acknowledge that they are not relying
upon any statement, representation or promise in executing this Agreement except for
statements, representations or promises expressly set forth in this Agreement. They further
acknowledge and agree that the only consideration for signing this Agreement is as set forth
in this Agreement.

. Notices: Notices required under this Agreement shall be in writing and shall be deemed given
on the first business day following first-class mailing and electronic transmission thereof.
Notice hereunder shall be delivered to:

To Plaintiff Moreno:

Michael Faillace, Esq.

Micuaet Faitrace & Associates, P.C.
60 East 42 St. Suite 4510

New York, NY 10165

Tel: (212) 317-1200

Fax: (212) 317-1620

Email: michael @faillacelaw.com

To Defendants:

Diane H Lee
THE Law Orrice OF Diane H Lee

16 W. 32nd street Suite 305
New York, NY 10001
Case 1:18-cv-08797-VSB Document 27-1 Filed 06/17/19 Page 5of11

Email: dlee@dhhlilaw.com

7. Governing Law: This Agreement shall be governed by, and interpreted in accordance with,
the laws of the State of New York, excluding the conflict-of-laws principles thereof. The
parties consent and stipulate to the personal jurisdiction of the United States District Court
for the Southern District of New York and the Supreme Court of the State of New York in
any subsequent proceeding to enforce this Agreement.

8. Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the
legality or enforceability of, any other provision of this Agreement, provided, however, that
upon any finding by a court of competent jurisdiction that a release or waiver of claims or
rights or a covenant set forth herein is illegal, void or unenforceable, Plaintiff Moreno
agrees to promptly execute a release, waiver and/or covenant that is legal and enforceable.

9. Release Notification: Defendants advised Plaintiffs to discuss the terms of this Agreement
and release of claims with their legal counsel and Plaintiffs acknowledge that they have
consulted with Michael! Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintiff Moreno
acknowledges that it ts their choice to waive any potential claims in return for the benefits
set forth herein and that each of them made this decision after careful thought and a
reasonable period of time to consider this Agreement, and after an opportunity to consult
with their attorneys. Plaintiff Moreno confirms that this Settlement Agreement and Release
has been translated to them in Spanish and that they understand the terms of this
Agreement and that they are signing this Agreement voluntarily.

 

10. Counterparts: To signify their agreement to the terms of this Agreement and Release, the
parties have executed this Agreement on the date set forth opposite their signatures, which
appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such
counterparts together shall constitute but one and the same instrument, binding upon all
parties hereto, notwithstanding that all of such parties may not have executed the same
counterpart. This agreement may also be executed by facsimile transmission.

PLAINTIFF:

oy Muss ol. Via Date: Ss- XO -~x0 | o

MARIA L MORENO

DEFENDANTS:

 

Date: 5-45-79

 

CHOONG =
Notary Public, Stale of how ‘
No. 31-01LE4961653
ualified in New York Coun
Commission Expires Feb. 5

 
Case 1:18-cv-08797-VSB Document 27-1 Filed 06/17/19 Page 6 of 11
89 MONTCLAIR CLEANERS INC.

By: |x id J Date: A-- 79 "7 7

‘HYUN CKIM

EXHIBITA
Case 1:18-cv-08797-VSB Document 27-1 Filed 06/17/19 Page 7 of 11

SUPREME COURT OF THE STATE OF NEW YORK

MARIA L MORENO, individually and on
behalf of others similarly situated,

index No.:
Plaintiff,

-against- : AFFIDAVIT OF CONFESSION
: OF JUDGMENT

 

89 MONTCLAIR CLEANERS INC. (D/B/A 89
MONTCLAIR CLEANERS) AND, HYUN C KIM,

Defendants.

STATE OF NEW YORK)

> $S.°

COUNTY OF New Yor )

1.

2.

lresidein We Mork _ County.

1, Hyun C Kim, am the President 89 Montclair Cleaners Inc. (d/b/a 89 Montclair Cleaners). |
am duly authorized to make this affidavit of confession of judgment on behalf of 89 Montclair
Cleaners Inc. (d/b/a 89 Montclair Cleaners).

89 Montclair Cleaners Inc. (d/b/a 89 Montclair Cleaners), maintains its principal place of
business in New York County at 1349 Lexington Avenue, New York, NY 10128.

Pursuant to the terms of the Settlement Agreement and Release by and between Maria L
Moreno (each a “Plaintiff” and collectively, “Plaintiffs”} and 89 Montclair Cleaners Inc. (d/b/a
89 Montclair Cleaners) and, Hyun C Kim (each a “Defendant” and collectively, “Defendants”),
to which this Affidavit is annexed, | hereby confess judgment and authorize entry thereof
against 89 Montclair Cleaners Inc. (d/b/a 89 Montclair Cleaners) in favor of Plaintiffs for the
sum of Thirty Thousand Dollars and No Cents ($30,000.00), less any payments made under
the Settlement Agreement.

This affidavit of confession of judgment Is for a debt justly due to Plaintiffs under the terms
of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants are to submit a total sum of $20,000.00 to Plaintiffs.

The amount of this affidavit of confession of judgment represents the settlement amount of
$20,000.00 plus liquidated damages of 510,000.
Case 1:18-cv-08797-VSB Document 27-1 Filed 06/17/19 Page 8 of 11

7. This affidavit is made upon good and valuable consideration, the sufficiency of which |
acknowledge on behalf of Defendants, including, without limitation, the terms and
provisions of the Settlement Agreement.

8. | hereby represent my understanding that upon Defendants’ breach of the Settlement
Agreement and failure to cure, this Confession of Judgment shall be docketed and entered
in the Supreme Court of the State of New York as a judgment for $30,000.00 (less any
amounts already paid to Plaintiffs pursuant to the above schedule), against 89 Montclair
Cleaners Inc. (d/b/a 89 Montclair Cleaners).

89 Montclair Cleaners Inc.

he for

Hyun C Kim
Title: President

  

By:

STATE oN / ORK )

+ SS..

On Ys (g- 2019, before me personally came “ial 4 to me
known by Soya orn, did depose and say that deponent resides at
Le bo/ a io MAS /Ofade , that deponent is the President of 89 Montclair Cleaners

Inc. the party descfibed herein, ‘and that deponent executed the foregoing Affidavit of

Confession ofudgmengt on If of ontclair Cleaners Inc. and was authorized to do so.

vormie

CHOONG K) LEE
Notary Public, State of New Yor;.

No. 3 31-01 LE4s6
Qualified in New York Cony

missinn Exnites Feh, 5. 2
. Case 1:18-cv-08797-VSB Document 27-1 Filed 06/17/19. Page 9 of 11

’ EXHIBITB
Case 1:18-cv-08797-VSB Document 27-1 Filed 06/17/19 Page 10 of 11

SUPREME COURT OF THE STATE OF NEW YORK

em ee meee me te ee me ee ee ee ee ee ee ee ee ee ee ee x
MARIA L MORENO individually and on :
behalf of others similarly situated,
Index No.:
Plaintiff,
-against- : AEFIDAVIT OF CONFESSION
OF JUDGMENT
89 MONTCLAIR CLEANERS INC. (D/B/A 89
MONTCLAIR CLEANERS) AND, HYUN C KIM, :
Defendants. :
ween neaen eee nee few eeernwwenaneneeaneuves x

STATE OF NEWYORK )
: SS.
COUNTY OF bey \ore }

1. Ireside in_bew Mork County.

2. Pursuant to the terms of the Settlement Agreement and Release by and between Maria L
Moreno (each a “Plaintiff” and collectively, “Plaintiffs”) 89 Montclair Cleaners Inc. (d/b/a 89
Montclair Cleaners) and, Hyun C Kim (each a “Defendant” and collectively, “Defendants”), to
which this Affidavit is annexed, | hereby confess judgment and authorize entry thereof against
me individually and in favor of Plaintiff Moreno for the sum of Thirty Thousand Dollars and
No Cents ($30,000.00), less any payments made under the Settlement Agreement.

3. This affidavit of confession of judgment is for a debt justly due to Plaintiff Moreno under the
terms of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants are to submit a total sum of $20,000.00 to Plaintiff Moreno.

4, The amount of this affidavit of confession of judgment represents the settlement amount of
$20,000.00 plus liquidated damages of $10,000.

5. This affidavit is made upon good and valuable consideration, the sufficiency of which |
acknowledge on behalf of Defendants, including, without limitation, the terms and provisions
of the Settlement Agreement.

6. 1 hereby represent my understanding that upon Defendants’ breach of the Settlement
Agreement and failure to cure, this Confession of Judgment shall be docketed and entered in
Case 1:18-cv-08797-VSB Document 27-1 Filed 06/17/19 Page 11 of 11

in the Supreme Court of the State of New York as a judgment for $30,000.00 (less any
amounts already paid to Plaintiffs pursuant to the above schedule), against me, Hyun C Kim.

ll AeA [=

yun C Kim

     

[LPs SOAS
BR Z

Eh PE XS

Notary Pu

 

CHOONG KI LEE
Notary Public, State of New York
No. 31-01LE4961653
Qualified in New York Coun
Commission Expires Feb. 5, Bb22
